DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see amendments and remarks filed on 4/21/2022, with respect to claims 13, 17-22 have been fully considered and are persuasive.  The rejection under 35 USC 103 of  claims 13, 17-22 has been withdrawn. 

Allowable Subject Matter

Claims 13, 17-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Referring to the claim 13 the closest prior art of record fails to teach or reasonably suggest that An accelerator comprising; wherein convergence of the ion beam in a horizontal direction is controlled via a magnetic field caused by the plurality of multipole magnets, and the plurality of controllers controls acceleration of the ion beam independently of the control via the magnetic field, and wherein a distance between adjacent acceleration gaps in one of the plurality of acceleration cavities matches a distance that the ion beam travels during 1/2 period of the radiofrequency, and a distance between adjacent acceleration cavities is shorter than the distance that the ion beam travels during 1/2 period of the radiofrequency. Hence, claim 13 and depending claims 17-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 13, 17-22 are allowed.

Claims 1-12,  14-16 and 23 are cancelled by applicant.

Prior art:  The closest prior art  US20170238408, US20190239333,  US10362666, US20170372867,  US20150005567 etc listed in USPTO892 teaches  An accelerator, comprising: a plurality of acceleration cavities each having one or two acceleration gaps; a plurality of controllers provided to the plurality of acceleration cavities, respectively; and a plurality of multipole magnets, wherein one or more of the plurality of multipole magnets are connected downstream to one of the plurality of acceleration cavities, wherein the one or two acceleration gaps of each of the plurality of acceleration cavities are configured for an ion beam to pass therethrough, and the one or two acceleration gaps are configured to accelerate the ion beam when the ion beam passes through, wherein each of the plurality of controllers generates an oscillating electric field in a corresponding acceleration cavity, independently controls a motion of an ion beam inside the corresponding acceleration cavity, and independently supplies radiofrequency power into the corresponding acceleration cavity via an RF coupler.  However, the prior art fails to teach or suggest the non-obvious limitation, distance between adjacent acceleration gaps in one of the plurality of acceleration cavities matches a distance that the ion beam travels during 1/2 period of the radiofrequency, and a distance between adjacent acceleration cavities is shorter than the distance that the ion beam travels during 1/2 period of the radiofrequency.  Hence, allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/4/2022